ITEMID: 001-110461
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF TOMCZYKOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Article 6 - Right to a fair trial (Article 6 - Administrative proceedings;Article 6-1 - Access to court)
JUDGES: George Nicolaou;Ledi Bianku;Vincent A. De Gaetano
TEXT: 5. The applicant was born in 1962 and lives in Lublin.
6. By a judgment of 19 November 2003 the Lublin Regional Administrative Court dismissed the applicant’s appeal against a second-instance administrative decision of 25 March 2003 by which the second-instance authority had refused to acknowledge that the applicant’s ailment was of an occupational character.
7. This judgment was served on the applicant on 27 January 2004.
8. On 27 February 2004 the applicant requested to be granted legal aid.
9. On an unspecified date the Lublin Bar Association refused to assign a lawyer to the case. Subsequently, on 26 March 2004 it allowed the applicant’s request after the Supreme Administrative Court had instructed it that it had no right to refuse.
10. On 19 November 2004 the lawyer assigned to the case had effective access to the case-file. On 1 December 2004 the lawyer lodged a cassation appeal together with a request for retrospective leave to appeal out of time with the Lublin Administrative Court.
11. By a decision of 1 April 2005 that court rejected the cassation appeal. It noted that the seven-day time-limit for lodging a request for leave to appeal out of time had started, at the latest and if counted in a manner most advantageous to the applicant, on the day when the legal-aid lawyer had had an opportunity to have effective access to the case file. In the present case that time-limit had started to run on 19 November 2004, while the request had been lodged with the court on 1 December 2004. It had therefore to be rejected for failure to comply with the time-limit.
12. The lawyer appealed. On 1 April 2005 the Supreme Administrative Court upheld the contested decision and shared the legal view expressed by the regional court.
13. The relevant domestic law and practice concerning the procedure for lodging cassation appeals with the Supreme Administrative Court against judgments of the Regional Administrative Courts are stated in the Court’s judgment in the case of Subicka v. Poland, no. 29342/06, §§ 1221, 14 September 2010.
14. In particular, in its decision no. II FZ 651/07 of 18 January 2008 the Supreme Administrative Court held that a request for leave to appeal out of time was the only method by which a cassation appeal submitted after the expiry of the time-limit by a legally-aided applicant could be admitted for examination.
15. When legal aid has been granted and the time-limit for the submission of a cassation appeal has already expired, it is open to the legallyaided party to submit the appeal together with a request for leave to appeal out of time made under sections 86 and 87 of the Law on the Procedure before Administrative Courts (e.g. NSA FZ 754/04 of 31 January 2005 and NSA, I OZ 160/08 of 14 March 2008). In certain cases the courts stated that such a request should be submitted within seven days from the date on which the lawyer obtained a power of attorney from the party, which date is considered as the date on which the impediment to lodging an appeal ceased to exist (e.g. the Białystok Regional Administrative Court, II SAB Bk 27/07 of 10 April 2008), or from the date when the lawyer could obtain effective access to the case file (e.g. the Poznań Regional Administrative Court, IV SA/Po 865/06 of 13 November 2007).
16. In a number of its recent decisions the Supreme Administrative Court acknowledged the difficulties which legally-aided parties experienced in connection with lodging their cassation appeals against judgments of the first-instance administrative courts. It expressed the view that they should not be penalised for the fact that their requests for legal aid were not processed speedily enough. It analysed relevant caselaw of the administrative courts and noted that the manner in which the beginning of the time-limit for lodging cassation appeals was determined had led to divergent results. It held that it was necessary to determine the relevant time in a manner compatible with effective access to the highest administrative court and which ensured equal treatment for parties represented by lawyers appointed under the legalaid scheme and by privately hired lawyers. The court held that the time-limit for a legally-aided party started to run only on the day when a legal-aid lawyer had a genuine possibility of lodging the cassation appeal and not when he or she was informed of having been assigned to the case. The court was of the view that the latter approach was far too rigorous and rendered the effective enjoyment of legal assistance granted under the legal-aid system illusory. In any event, the cassation appeal had to be lodged within thirty days from the day on which the party was informed of the appointment of the legalaid lawyer (I FZ 569/06 of 8 December 2006; I FZ 667/06 of 15 January 2007; I FZ 30/09 of 2 March 2007; II FZ 177/08 of 25 June 2008; II OZ 513/08 of 27 May 2008; I OZ 376/08 of 13 June 2008; I FZ 30/09 of 2 March 2009; II OZ 1093/09 of 9 December 2009; I FZ 30/09 of 2 March 2009).
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
